DETAILED ACTION

Response to Arguments
	Applicant argues that Sun fails to teach the limitations of previous claim 3.  However, with respect to previous claim 3, Sun is not cited to meet the physical layer aspect, but the “after being demodulated” aspect.  (The rejection italicizes the word “after” to make this point).  The parent claim 1 also recites the physical layer aspect, and it is met with V, which teaches physical layer inclusion and processing of the boundary metadata [Figs. 12, 20, 22; paras. 225-227, 234, 244, 284, 288, 295].
The language added to claim 1 is narrower than previous claim 3, in that the boundary information is now included in “a header of a baseband packet” while previously it was in “a header of a packet of a baseband.”  The previous formulation reads on packets sent within the baseband, which effectively is all packets, since all transmitted data is ultimately sent within the baseband/physical layer.  The new formulation is arguably more specific since it refers to a “baseband packet” itself.
In any event, the baseband/physical layer limitation is met by V as cited previously (and updated in the rejection of claim 1 below in view of the amendment).  Similarly, claim 4 is met because the field syncs are inserted independently into the modulated physical layer; they are auxiliary to the content data and thereby meet the limitation [Figs. 20, 22, paras. 128, 208, 234, 244].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-11, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al., US 2013/0064283 in view of Vijayalakshmi, US 2011/0002399.

Regarding claims 1, 4, 10, 11, 13, and 18, Sun teaches a receiving device, comprising:
a receiving unit configured to receive a physical layer frame including a plurality of broadcast signals [client 110 receives content streams, Figs. 1, 2, 4, 6, paras. 8, 17, 18, 24, 25, 54-57]; and
a control unit configured to select a broadcast signal of a target from the plurality of broadcast signals, on the basis of a result of processing with respect to the broadcast signal, wherein the plurality of broadcast signals respectively transmits the same or corresponding contents [Figs. 2, 3A, 3B, paras. 17-20, 23-25, 35] and the control unit switches the broadcast signal of the target, on the basis of video boundary information which is information indicating a boundary of a video of the contents [GOP boundaries, Figs. 2, 3B, 5A-D, paras. 22-25, 28, 31-37, 45-47 et seq.].
wherein the video boundary information is included after being demodulated [after demodulation, the header is read including boundary information, Figs. 3A, 3B, 5A-5D, paras. 19, 20, 37, 46-52].
Sun is silent on the processing boundary information on a physical layer.  Vijayalakshmi teaches a system for synchronizing the physical layer with compression boundary information, wherein broadcast signals include video boundary information 1) indicating a boundary of a video and 2) processed on a physical layer, the video boundary information being included in a header of a baseband [See Response to Arguments above. Figs. 12, 20, 22; paras. 225-227, 234, 244, 284, 288, 295; also see paras. 253, 279]; and
taking an action on the basis of the boundary information processed on the physical layer [field syncs are inserted and processed in physical layer in order to trigger actions (in this case, transmitter blanking, and are used to synchronize with GOP boundaries, Figs. 12, 20, 22; paras. 225-227, 234, 244, 284, 288, 295; also see paras. 253, 279].
Before the effective filing date of the claimed invention, it would have been obvious to combine the references, using field sync information to trigger the switching of a stream at the GOP boundary as in Sun.  This allows switching (or blanking) without loss of data and maintains sync between layers [see e.g. Vijayalakshmi para. 253, 280, 295].
The above references do not explicitly discuss TDM.  Official notice is taken that time division multiplexing for transmitting video was widespread and conventional for one skilled in the art before the effective filing date of the claimed invention.  It would have been obvious at that time to transmit using TDM, in order to modulate multiple streams onto one carrier frequency and allow the receiver to efficiently recover the data.
Specifically regarding claim 4, the above references do not explicitly discuss FDM.  Official notice is taken that frequency division multiplexing for transmitting video was widespread and conventional before the effective filing date of the claimed invention.  It would have been obvious before the effective filing date of the claimed invention to transmit using FDM that divides a frequency band into segments, in order to modulate multiple streams onto one carrier frequency and allow the receiver to efficiently recover the data.

[GOP boundaries, Figs. 2, 3B, 5A-D, paras. 22-25, 28, 31-37, 45-47 et seq.].

Regarding claim 7, Sun teaches a device further comprising: demodulation circuitry configured to demodulate the plurality of broadcast signals, wherein the processing circuitry is further configured to switch the broadcast signal of the target on the basis of a result of demodulation of the plurality of broadcast signals [playback quality is a result of demodulation/decoding and switching to a target stream is based on playback quality, Fig. 4, paras. 18, 23-25 et seq.].

Regarding claims 8 and 16, Sun teaches a device wherein the video boundary information is information indicating a lead of a cycle of a group of pictures (GOP) [Figs. 2, 3B, Figs. 5A-5D; paras. 28, 31-37, 45-47 et seq.].

Regarding claims 9 and 17, Sun teaches a device wherein a bit rate and robustness are different for each of the plurality of broadcast signals [Figs. 2, 3A, 3B, paras. 17-20, 23-25, 35].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015.  The examiner can normally be reached on M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Jefferey can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRN/
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424